        Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                             C.A. No. 16-CV-11666-LTS

EDWARD T. JONES,

       Plaintiff,

       v.

COMMONWEALTH OF MASSACHUSETTS, ET AL.,

       Defendants.



  DEFENDANTS’, LISA MITCHELL, MICHAEL DEVINE, AND JOHN CAMELO,
 OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY AND DECLARATORY
                 JUDGMENT (DOCUMENT NUMBER 138)


       Lisa Mitchell (“Mitchell”), Michael Devine (“Devine”) and John Camelo (“Camelo”)

oppose Plaintiff’s Motion for Summary and Declaratory Judgment (Document Number 138). In

addition to arguments set forth herein, defendants refer the Court to and incorporate by reference,

their earlier-filed Motion for Summary Judgment (Document Number 144) , their Memorandum

of Law in support of their Motion for Summary Judgment (Document Number 146), and their

Statement of Undisputed Material Facts, and all supporting exhibits, filed in support of their

Motion for Summary Judgment (Document Number 145). Plaintiff has failed to present

evidence to establish elements of his claims and is not entitled to judgment in his favor. Rather,

for the reasons already argued in defendants’ Motion for Summary Judgment, as well as the

reasons cited herein, defendants are entitled to judgment in their favor.

       The plaintiff was an inmate lawfully incarcerated in the Department of Correction
          Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 2 of 13




(“DOC”) custody1. For all times relevant to the Complaint, plaintiff was housed at Old Colony

Correctional Center (“OCCC”) and all of his allegations arise out of his incarceration there.

Plaintiff originally filed a Complaint alleging claims against employees of the DOC and against

employees of the DOC’s contract medical vendor. See First Amended Complaint. After

screening by the Court and Motions to Dismiss filed by both sets of defendants (who remained

after the court screening), the current remaining three defendants are Mitchell, Devine, and

Camelo; all of whom are former or current DOC employees. See Memorandum and Order

(Document Number 22) and Memorandum and Order (Document Number 73). The only claims

remaining after the Department of Correction Defendants’ Motion to Dismiss are claims against

the three defendants (Mitchell, Devine, and Camelo) under the Eighth Amendment and the

Massachusetts Declaration of Rights, Article 26. See First Amended Complaint and

Memorandum and Order (Document Number 73). Plaintiff seeks monetary damages, both

compensatory and punitive; there is no claim for declaratory relief. See First Amended

Complaint and Memorandum and Order (Document Number 73).

                                             FACTS

         Defendants refer the Court to, and incorporate by reference, the Defendants Lisa

Mitchell’s, Michael Devine’s, and John Camelo’s Statement of Undisputed Material Facts in

support of their Motion for Summary Judgment, and all supporting documentation, filed as

Document Number 145.

                                          ARGUMENT

I.       STANDARD OF REVIEW.




1
    Plaintiff was paroled from DOC custody on October 3, 2019.
                                                 2
         Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 3 of 13




       Summary judgment is appropriate when there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. (56); Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986). “An issue is genuine if ‘it may reasonably be resolved in

favor of either party at trial, Garside v. Osco Drug, 895 F.2d 46, 48 (1st Cir. 1990), and material

if it ‘possess[es] the capacity to sway the outcome of the litigation under the applicable law,’

Cadle Co. v. Hayes, 116 F.3d 957, 960 (1st Cir.1997) (citation and internal quotation marks

omitted).” Iverson v. City of Boston, 452 F.3d 94, 98 (1st Cir. 2006). Summary judgment

against a plaintiff who fails to make a showing sufficient to establish the existence of an element

essential to its case, and on which the party bears the burden of proof, is proper because a failure

of proof on an essential element “necessarily renders all other facts immaterial.” Celotex Corp. v.

Catrett , supra. at 322-323. All reasonable inferences are to be drawn in the nonmovant’s favor.

Hannon v. Beard, 645 F.3d 45, 48 (1st Cir. 2011). The “party seeking summary judgment bears

the initial responsibility of informing the district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any,’ which it believes demonstrates the absence of a genuine

issue of material facts.” Celotex Corp. v. Catrett , supra. In accordance with Local Rule 56.1, a

party moving for summary judgment must include a concise statement of material facts, with

references to the evidence relied upon; failure to comply constitutes grounds for denial. “When

considering arguments for summary judgment, ‘[the court] must disregard improbable or overly

attenuated inferences, unsupported conclusions, and rank speculation.’” Thompson v. Coca-Cola

Co., 522 F.3d 168, 175 (1st Cir. 2008) (quoting Abbott v. Bragdon, 107 F.3d 934, 938 (1st Cir.

1997)). “When opposing parties tell two different stories, one of which is blatantly contradicted

by the record, so that no reasonable jury could believe it, a court should not adopt that version of



                                                   3
         Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 4 of 13




the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S.

372, 380 (2007).

II.     PLAINTIFF FAILED TO SUBMIT A STATEMENT OF MATERIAL FACTS.

        As noted above, in accordance with Local Rule 56.1, plaintiff was required to file a

concise statement of material facts with page references to affidavits, depositions or other

documentation. Failure to file this statement constitutes a ground for denial of the summary

judgment motion. Local Rule 56.1. See Dale v. H.B. Smith Co., Inc., 910 F.Supp. 14, 20 (D.

Mass. 1995). Rather than file a statement of material facts in support of his motion, plaintiff,

instead filed 164 loose exhibits without any sort of Table of Contents or document list. The 164

exhibits are not a substitute for a proper statement of material facts. Plaintiff’s failure to submit

a concise statement of material facts warrants denial of plaintiff’s summary judgment motion on

this basis alone.

        Furthermore, even if this Court were to possibly consider plaintiff’s 164 exhibits as some

type of substitute for a statement of material facts, the vast majority of exhibits are unsupported

by an affidavit, or a sworn statement and as such they cannot be considered undisputed facts.

Plaintiff wants the Court to take “all depositions, interrogatories, admissions, affidavits,

documents produced, videos, exhibits, physical and psychological reports” into consideration.

See Plaintiff’s Memorandum of Law in support of Motion for Summary and Declaratory

Judgment (Document Number 139), p. 8. A statement of material facts with cites to the relevant

exhibits would have assisted the Court in making its ruling. It is unreasonable for plaintiff to

expect the Court and the defendants to wade through 164 exhibits and pick out what is relevant

to his claims. The defendants are at an extreme disadvantage in filing this Opposition without a

statement of material facts by plaintiff. In submitting 164 exhibits, plaintiff is hoping to



                                                  4
         Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 5 of 13




overwhelm the Court and the defendants with documents; “the bigger the better” argument per

se. On close examination of the numerous exhibits, all are not relevant to the case at bar.

Plaintiff’s exhibits contain numerous exhibits about disciplinary reports; disciplinary reports are

not at issue here. Plaintiff has made no claim regarding any disciplinary reports so it is not clear

why plaintiff chose to file such. Plaintiff also includes a number of definition of certain terms

that appear to be printed from the internet; the defendants challenge the sources of such

definitions and their relevance to the case at bar. Such exhibits are irrelevant to the claims in this

case and just seek to confuse the matter at hand. Moreover, most of the exhibits contain

inadmissible hearsay. As such, plaintiff’s 164 exhibits are woefully deficient to substitute for a

Statement of Material Facts, and defendants submit it should not be considered for that basis. In

an abundance of caution, the defendants will offer further arguments of why they oppose

plaintiff’s Motion for Summary and Declaratory Judgment (Document Number 138).

III.   PLAINTIFF’S MEMORANDUM DOES NOT PROVIDE ANY ARGUMENTS OF
       WHY HE SHOULD BE GRANTED SUMMARY JUDGMENT.

       A. Plaintiff does not have a Claim for Declaratory Judgment.

       Plaintiff is moving for summary and declaratory judgment. See Document Number 138.

As this Court has already ruled, “[t]here is no separate count for declaratory judgment”. See

Court’s Memorandum and Order of February 16, 2018 (Document Number 73). Plaintiff has not

sought to amend his First Amended Complaint to add a claim for declaratory relief; as such, his

motion for declaratory judgment cannot proceed.

       B, Plaintiff References Dismissed Claims and Dismissed Defendants

       In his Background Section plaintiff references all of his claims and all of the defendants

included in his First Amended Complaint. See Document Number 139, pp. 2-4. This Court

addressed the various Motions to Dismiss that were filed, dismissed out some claims and some

                                                  5
        Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 6 of 13




defendants, and made rulings as to the remaining claims and defendants. See Court’s February

16, 2018 Memorandum and Order (Document Number 73). After this Court’s Order, the only

claims left which are being addressed at the Summary Judgment stage are claims under the

Eighth Amendment and the Massachusetts Declaration of Rights, Article 26 against the three

defendants Mitchell, Devine, and Camelo..

       C. Plaintiff’s Argument about Appointment and Withdrawal of Counsel is not
          Appropriate Here.

       Plaintiff includes in his Memorandum of Law in support of Motion for Summary and

Declaratory Judgment (Document Number 139) a whole section entitled “Appointment and

Withdrawal of Counsel”. See Memorandum of Law in support of Motion for Summary Judgment

and Declaratory Judgment (Document Number 139), pp. 4-7. This section is not appropriate for a

Motion for Summary Judgment. Moreover, plaintiff references the March 21, 2019 Hearing on

his counsel’s Motion to Withdraw; this Hearing was held ex parte, defendants’ counsel was

asked to leave the courtroom due to the sensitive nature of the Hearing. As such, defendants

cannot properly respond to what was discussed at the ex parte Hearing.

       D. Plaintiff’s Argument of why Qualified Immunity Should be Denied Fails.

       Plaintiff argues that the defendants are not entitled to qualified immunity. He cites as

support for this argument mental health notes and Affidavits from other inmates. See Plaintiff’s

Memorandum of Law in support of Motion for Summary and Declaratory Judgment (Document

Number 139),pp. 9-11. Inmates are not qualified to state why plaintiff was placed on Awaiting

Action status; that is a decision made by correctional officials. Other inmates have no personal

knowledge as to the reasons behind such a decision, thus, their Affidavits should not be

considered. To reiterate, the lack of a statement of material facts by plaintiff severely hampers

the defendants in opposing plaintiff’s Motion for Summary and Declaratory Judgment.

                                                 6
        Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 7 of 13




       Plaintiff cites to the depositions of the defendants and mental health notes to support his

argument that the defendants were aware that inmate Inmate A posed a risk to plaintiff. Plaintiff

provides no evidence that there was any physical threat by inmate Inmate A to him. As the

defendants argued in their Memorandum of Law in support of their Motion for Summary

Judgment, plaintiff had not made any allegations about being fearful of inmate Inmate A prior

to the October 24, 2015 incident in the chow hall. See Memorandum of Law is support of

Defendants, Lisa Mitchell’s, Michael Devine’s and John Camelo’s Motion for Summary

Judgment (Document Number 146).

       Plaintiff makes the argument that his being “subjected to re-prescribed psychotropic

medications” is proof that the defendants were deliberately indifferent to his claims. See

Plaintiff’s Memorandum of Law in support of Motion for Summary and Declaratory Judgment

(Document Number 139), pp. 24-26. Plaintiff in his opening paragraph describes himself as “a

diagnosed mentally ill state prisoner”. See Plaintiff’s Memorandum of Law in support of Motion

for Summary and Declaratory Judgment (Document Number 139), p.1. Just because plaintiff was

prescribed medication of any kind is not proof of deliberate indifference on the part of any of the

defendants. By his own admission, plaintiff suffers from mental illness so it is reasonable to

assume that he may be prescribed medication for said mental illness. Plaintiff provides no

evidence to support his conclusion that the prescribing of certain medications prove deliberate

indifference on the part of any of the defendants.

       Plaintiff appears to be challenging the “waiver” he signed in August 2015. He argues that

he “informed defense counsel of said document/”waiver” being null and void in this case for

numerous reasons”. See Plaintiff’s Memorandum of Law in support of Motion for Summary and

Declaratory Judgment (Document Number 139), p. 31. Plaintiff is entitled to his opinion but said



                                                 7
        Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 8 of 13




opinion does not create an issue of material fact. Also, plaintiff informing the defendants’

counsel that he thinks the waiver is “null and void” does not make it so. Plaintiff also attempts to

add new unsupported facts addressing why he signed the waiver; such unsupported facts should

not be given any weight. See Plaintiff’s Memorandum of Law in support of Motion for Summary

and Declaratory Judgment (Document Number 139), p. 32.

       E. Plaintiff cannot Sustain a Claim for Deliberate Indifference.

       Plaintiff appears to argue that the defendants should not have allowed inmate Inmate A

to be transferred back to OCCC while plaintiff was incarcerated there. See Plaintiff’s

Memorandum of Law in support of Motion for Summary and Declaratory Judgment (Document

Number 139), pp. 35-39. Plaintiff proceeds to make his own determination of where inmate

 Inmate A   should have been housed. Plaintiff provides no support for his theory that any of the

three defendants had control over where inmate Inmate A was incarcerated. In addition,

plaintiff is not a correctional official and his argument that the defendants were deliberately

indifferent because he thinks inmate Inmate A should have been housed elsewhere is not

sustainable. Prison administrators are accorded wide-ranging deference in the adoption and

execution of policies and practices that in their judgment are needed to preserve internal order

and discipline and to maintain institutional security. Bell v. Wolfish, 441 U.S. 520, 547(1979).

They also have broad administrative and discretionary authority for the running of the

correctional facility, and inmates retain only a narrow range of protected liberty interests. Hewitt

v. Helms, 459 U.S. 460, 467 (1983) (reversed on other grounds).

       Plaintiff makes the argument that based on inmate       Inmate A   incarceration history, the

defendants should have known he would be a threat to the plaintiff. Plaintiff and inmate

 Inmate A   were both incarcerated felons and the DOC is responsible to house them along with


                                                 8
         Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 9 of 13




thousands of other incarcerated felons. The incarcerated population is a volatile population. As

defendant Mitchell said at her deposition:

        [e]very inmate that we have in our custody poses a threat. [A]t any given time an inmate
        can be assaulted. This is a medium security facility. The mission is to deal with mentally
        ill individuals. Some are seriously mentally ill and others may just have a diagnosis of a
        mental disorder. So at any given time, they can be self-injurious, they can be assaultive.
        They carry all the DSM-IV diagnoses. Plus we have individuals that are just antisocial,
        and they’re high risk of assaultive behavior.


See Defendants Lisa Mitchell’s, Michael Devine’s, and John Camelo’s Statement of Undisputed

Material Facts in support of their Motion for Summary Judgment (Document Number 145),

¶106.

        Plaintiff references an incident report as support for his argument regarding the October

24, 2015 incident in the chow hall. See Plaintiff’s Memorandum of Law in support of Motion for

Summary and Declaratory Judgment (Document Number 139), p. 42. The defendants submit that

plaintiff’s own deposition testimony contradicts the incident report to which plaintiff refers.

Plaintiff testified at his deposition that the fight was a mutual thing; nobody hit first. See

Defendants Lisa Mitchell’s, Michael Devine’s, and John Camelo’s Statement of Undisputed

Material Facts in support of their Motion for Summary Judgment (Document Number 145), ¶85.

As argued in Memorandum of Law in support of Defendants Lisa Mitchell’s, Michael Devine’s,

and John Camelo’s Motion for Summary Judgment (Document Number 146), plaintiff put

himself in harm’s way by threatening inmate Inmate A and then following him to the tray

disposal area. Plaintiff told Inmate A “if you don’t get away from me, I’m going to smash your

face in”. See Defendants Lisa Mitchell’s, Michael Devine’s, and John Camelo’s Statement of

Undisputed Material Facts in support of their Motion for Summary Judgment (Document

Number 145), ¶79. Inmate A told plaintiff he was going to stab him with his fork and plaintiff


                                                   9
        Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 10 of 13




followed him. See Defendants Lisa Mitchell’s, Michael Devine’s, and John Camelo’s Statement

of Undisputed Material Facts in support of their Motion for Summary Judgment (Document

Number 145), ¶80. It is possible that Inmate A felt threatened and was defending himself as

plaintiff had threatened him and then followed him. It is a far leap for plaintiff to argue deliberate

indifference on the part of the defendants when he threatened inmate Inmate A and then

followed him after Inmate A said he was going to stab him. If plaintiff had not followed

 Inmate A    to the tray disposal area, there would have been no fight.

       Plaintiff argues that he was housed with an inmate who was an active enemy. Plaintiff’s

Memorandum of Law in support of Motion for Summary and Declaratory Judgment (Document

Number 139), p. 47. The last time plaintiff and inmate Inmate A were housed in the same unit

was August 20, 2015. See Defendants Lisa Mitchell’s, Michael Devine’s, and John Camelo’s

Statement of Undisputed Material Facts in support of their Motion for Summary Judgment

(Document Number 145), ¶18. Plaintiff argues that he asked to be kept away from inmate

  Inmate A   and as of August 20, 2015 they were separated by housing units. On October 24,

2015, plaintiff made a conscious choice to follow inmate Inmate A to the tray disposal area.

The defendants cannot be found to be deliberately indifferent based on plaintiff’s own actions on

October 24, 2015.

       F. Plaintiff was not Subjected to any Unnecessary PREA Investigations

       Plaintiff argues that the defendants subjected him to unnecessary PREA investigations.

See Plaintiff’s Memorandum of Law in support of Motion for Summary and Declaratory

Judgment (Document Number 139), pp. 53-56. According to this Court’s Memorandum and

Order, plaintiff only had a claim that defendant Camelo subjected him to unnecessary PREA

investigation. See Court’s February 16, 2018 Memorandum and Order (Document Number 73).


                                                 10
        Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 11 of 13




Plaintiff argues that “as a result automatically labels any PREA investigations committed against

Jones unnecessary”. See Plaintiff’s Memorandum of Law in support of Motion for Summary and

Declaratory Judgment (Document Number 139), p. 56. This is a grossly untrue statement. The

DOC cannot simply decide not to investigate a PREA claim and plaintiff does not have

immunity from being investigated. Here, a PREA investigation was initiated based on

information reported. And the finding on that PREA investigation was unfounded. See

Defendants Lisa Mitchell’s, Michael Devine’s, and John Camelo’s Statement of Undisputed

Material Facts in support of their Motion for Summary Judgment (Document Number 145),

¶116. Moreover, Captain Camelo had no involvement with PREA investigations. See Defendants

Lisa Mitchell’s, Michael Devine’s, and John Camelo’s Statement of Undisputed Material Facts

in support of their Motion for Summary Judgment (Document Number 145), ¶118.

       Plaintiff brings up a January, 2019 email in his brief. See Plaintiff’s Memorandum of

Law in support of Motion for Summary and Declaratory Judgment (Document Number 139), pp.

62-64.Anything regarding this January, 2019 email is outside the scope of the First Amended

Complaint and should be disregarded by the Court. According to plaintiff this January, 2019

email and its aftermath are related to his counsel moving to withdraw their representation of him

in this case. As previously stated, anything relating to plaintiff’s counsel withdrawing from the

case is not appropriate for Summary Judgment and in addition, defendants cannot properly

respond as they were not present at the March 21, 2019 Ex Parte Hearing.

       It appears that plaintiff is complaining about a PREA investigation involving the January,

2019 email. It should be noted that none of the defendants were employed at OCCC at the time

of this alleged PREA investigation. In addition, plaintiff does not make any allegations against

any of the three defendants in connection with the January, 2019 email and its aftermath.


                                                11
        Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 12 of 13




Plaintiff argues there were three PREA investigations including the one in 2019. See Plaintiff’s

Memorandum of Law in support of Motion for Summary and Declaratory Judgment (Document

Number 139), p. 71. Plaintiff was only involved in one PREA investigation in 2015. See

Defendants Lisa Mitchell’s, Michael Devine’s, and John Camelo’s Statement of Undisputed

Material Facts in support of their Motion for Summary Judgment (Document Number 145),

¶111. Plaintiff cannot seek to create material issues of fact by conveying misinformation to the

Court. As argued in the Memorandum of Law in support of Defendants, Lisa Mitchell’s, Michael

Devine’s, and John Camelo’s Motion for Summary Judgment (Document Number 146),

plaintiff’s claim regarding unnecessary PREA investigations cannot proceed as said claim was

only against defendant Camelo who had no involvement with PREA investigations. See

Memorandum and Order (Document Number 73) and Defendants Lisa Mitchell’s, Michael

Devine’s, and John Camelo’s Statement of Undisputed Material Facts in support of their Motion

for Summary Judgment (Document Number 145), ¶118.

        G. Plaintiff’s Argument of “Reckless Disregard” is Misplaced.

        Plaintiff argues that the defendants participated in “reckless disregard”. See Plaintiff’s

Memorandum of Law in support of Motion for Summary and Declaratory Judgment (Document

Number 139), p. 72. Plaintiff includes several incidents of which he argues shows “reckless

disregard” on the part of the defendants. Plaintiff alleges incidents that are not even part of this

case. It appears that plaintiff is trying to muddle the issues remaining in this case. Plaintiff is

trying to offer his opinion as to how and where to house inmate       Inmate A   Plaintiff offers no

support for his irrelevant theories, thus, such matters should not be considered.

        H. There was no Foreseeability Here.

        Plaintiff argues that based on the past conduct of     Inmate A   his actions were



                                                  12
        Case 1:16-cv-11666-LTS Document 155 Filed 10/18/19 Page 13 of 13




foreseeable. See Plaintiff’s Memorandum of Law in support of Motion for Summary and

Declaratory Judgment (Document Number 139), pp. 73-74. Plaintiff references a 2016

classification report of inmate   Inmate A   The alleged actions occurred in 2015 so the 2016

classification report occurred after the claims in this case. The defendants incorporate here their

arguments regarding foreseeability contained in the Memorandum of Law in support of

Defendants, Lisa Mitchell’s, Michael Devine’s, and John Camelo’s Motion for Summary

Judgment (Document Number 146) .

                                         CONCLUSION

       For the foregoing reasons, the defendants oppose plaintiff’s Motion for Summary and

Declaratory Judgment (Document Number 138) and request that the Court deny said Motion.

Dated: October 18, 2019                                       Defendants,
                                                              Lisa Mitchell, Michael Devine, and
                                                              John Camelo,
                                                              By their attorney,

                                                              NANCY ANKERS WHITE
                                                              Special Assistant Attorney General

                                                              /s/ Daryl F. Glazer
                                                              Daryl F. Glazer, Counsel
                                                              BBO No. 567138
                                                              Legal Division
                                                              Department of Correction
                                                              70 Franklin Street, Suite #600
                                                              Boston, MA 02110-1300
                                                              Tel. (617) 727-3300, Ext. 1102
                                                              Daryl.Glazer@MassMail.state.ma.us

                                   CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
that on this date a copy of this document was mailed, first class postage, to the plaintiff at his
address, 69 East Main St., Norton, Mass 02766

October 18, 2019                                              /s/ Daryl F. Glazer
                                                              Daryl F. Glazer

                                                 13
